DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/19/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statements submitted on 11/5/2020 and 2/3/2021 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.

The broadest reasonable interpretation of the claims 1-5, in light of the specification, includes the performance of the disclosed bi-digital O-ring test as part of the step of testing the a relationship between a magnet and a consumable item to determine a type of Qigong energy associated with the consumable item.  However, one having ordinary skill in the art would not believe that the bi-digital O-ring test would be able to determine the amount or type of Chi, Yin, or Yang energy in an object, even when the test is performed with a magnet.
The attached document “A critical examination of the main premises of Traditional Chinese Medicine” by Eigenschink et al. and previously provided documents “Quack Word #40 /Energy’” by Le Canard Noir, "Be Wary of Acupuncture, Qigong, and "Chinese Medicine"" by Dr. Stephen Barrett, “Energy Medicine” by Wikipedia and “Decision No: 237/02/89D” by the Medical Practitioners Disciplinary Tribunal clearly show that Qigong energy (including Chi, Yin, and Yang energies) and related techniques have not been well accepted among the scientific and medical communities. These documents explain that Qigong energy has not been scientifically demonstrated to exist and that Qigong energy treatments have not been scientifically validated and demonstrated to be effective for providing a positive or negative effect. These documents question the basis of Qigong energy and Qigong energy treatments and 
With a lack of any valid and accepted scientific evidence demonstrating that Qigong energy exists, that Qigong energy treatments are effective for providing a positive or negative effect, and that magnets can be used to distinguish Qigong energy using the bi-digital O-ring test, one of ordinary skill in the art would not accept that an object having Yin or Yang energy stored within it produces positive or negative effects on a consumer due to the Yin or Yang energy or that the type or amount of energy stored in the object could be determined using the bi-digital O-ring test.

Claims 1-5 are also rejected under 35 U.S.C. 112(a).
Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive.
On pages 5-7 of the Remarks, Applicant argues that the disclosed invention has credible utility because articles have been published espousing the benefits of the bi-.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853